Exhibit 10.7

AMENDMENT TO

2007 NON-QUALIFIED STOCK OPTION PLAN

OF

SEITEL HOLDINGS, INC.

The 2007 Non-Qualified Stock Option Plan of Seitel Holdings, Inc. (the “Plan”)
is hereby amended, effective as of May 23, 2011, as follows:

1. The following definitions set forth in Section 2 are hereby amended and
restated in their entirety to read as follows:

“Cause” shall have the meaning ascribed to such term in the applicable
Employment Agreement between the Participant and the Company or a Subsidiary, or
if none or not defined therein, “Cause” shall mean the Participant’s
(i) conviction of (or pleading nolo contendere to) a felony, a crime of moral
turpitude, or any crime involving the Company or its Subsidiaries; (ii) willful
or intentional misconduct or willful or gross neglect in connection with the
performance of the Participant’s duties to the Company or its Subsidiaries;
(iii) fraud, misappropriation or embezzlement, (iv) failure or refusal to
substantially perform the Participant’s duties properly assigned to him or her
(other than any such failure resulting from his or her Disability) after demand
for substantial performance is delivered by the Board specifically identifying
the manner in which the Board believes the Participant has not substantially
performed such duties; and (v) breach in any material respect of the material
terms and provisions of the Plan or any other agreement between the Participant
and the Company or any of its Subsidiaries. Notwithstanding the foregoing, Cause
shall not exist with respect to clauses (ii), (iv) or (v) until and unless the
Participant fails to cure his or her improper actions (if capable of cure)
within 30 days after written notice from the Board thereof; provided however,
that the Participant shall be entitled to no more than one such opportunity to
cure.

“Disability” has the meaning set forth in the applicable Employment Agreement
between the Participant and the Company or a Subsidiary, or if none or not
defined therein, “Disability” shall mean that the Participant, because of an
accident or physical or mental illness, is incapable of performing his or her
duties or services to the Company or any of its Subsidiaries; provided, however,
that a Participant will be deemed to have become incapable of performing his or
her duties or services to the Company or any of its Subsidiaries, if, and only
if, he or she is incapable of doing so for (i) a continuous period of 180 days
and remains so incapable at the end of such 180 day period or (ii) periods
amounting in the aggregate to 240 days within any one period of 365 days and
remains so incapable at the end of such aggregate period of 240 days.

“Investor” means ValueAct Capital Master Fund, L.P., Centerbridge Capital
Partners II, L.P. and Centerbridge Capital Partners SBS II, L.P., or any of
their respective Permitted Transferees (as defined in the Securities Holders
Agreement).



--------------------------------------------------------------------------------

“Securities Holders Agreement” or “Stockholders’ Agreement” means the Amended
and Restated Securities Holders Agreement, dated as of May 23, 2011, by and
among the Company, ValueAct Capital Master Fund, L.P., Centerbridge Capital
Partners II, L.P., Centerbridge Capital Partners SBS II, L.P. and the Management
Investors identified therein.

2. Clause (i) of Section 9 is hereby amended and restated in its entirety to
read as follows:

(i) The Company will have no duty or obligation to disclose to any Participant,
and no Participant will have any right to be advised of, any material
information regarding the Company or its Subsidiaries at any time prior to, upon
or in connection with the exercise of any repurchase rights in the Securities
Holders Agreement, with respect to any Option or Common Stock acquired upon the
exercise of an Option.

3. The last sentence of clause (iii) of Section 10 is hereby amended and
restated in its entirety to read as follows:

(iii) In addition, and notwithstanding anything to the contrary herein, any
Option (and Common Stock acquired upon exercise thereof) will, regardless of
whether subject to restrictions or conditions or whether vested under the
applicable terms of the Plan or Agreement, be subject to the Repurchase Option
upon any termination of the Employee’s employment or other service with the
Company or any Subsidiary in accordance with the terms of the Securities Holders
Agreement.

Except as otherwise amended herein, the Plan shall remain in full force and
effect.

*        *        *         *        *

SEITEL HOLDINGS, INC.

 

By:

 

/s/

 

 Gregory P. Spivy

   

 Gregory P. Spivy

   

 Vice President, Secretary and Treasurer

 

2